                            Case 1:19-cv-00176-LMB-IDD Document 1-1 Filed 02/14/19 Page 1 of 4 PageID# 9
                                                        Exhibit A to the Complaint
Location: Alexandria, VA                                                                              IP Address: 69.250.249.37
Total Works Infringed: 65                                                                             ISP: Comcast Cable
 Work        Hash                                         Site               UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           6F163C383995F829D551524573789A6FEC5C22D5     Vixen              11/18/2018   06/03/2018        07/09/2018       PA0002109331
                                                                             07:29:13
 2           0430F254E5EEA53B1AB07F2DA6E891E6B73C1D60     Blacked            08/29/2018   08/28/2018        10/16/2018       PA0002127773
                                                                             23:07:17
 3           050511E544A94851EDE7195D2AEE4D38A1102E4D     Tushy              12/05/2018   06/15/2018        07/14/2018       PA0002128159
                                                                             05:38:19
 4           05A7B52E88CC9418AD100770A8B91C7FCBB1C243     Blacked Raw        05/15/2018   04/22/2018        05/24/2018       PA0002101381
                                                                             19:28:33
 5           06F39379F3307C4AF45B6ED9D488BCD8AD3FFDC1     Blacked Raw        07/12/2018   07/11/2018        08/07/2018       PA0002131894
                                                                             16:17:14
 6           09E4DD5DED8676D79433C09E76F73797D7C23802     Blacked Raw        07/12/2018   06/11/2018        07/09/2018       PA0002109330
                                                                             16:26:36
 7           0BE253E30E3409643FE15D0029ACC1F71117718C     Vixen              11/16/2018   11/15/2018        12/10/2018       PA0002145829
                                                                             22:46:05
 8           122C6F27C0629FD20EC8AFEAAAD8AF5F852CE154     Blacked Raw        07/07/2018   07/06/2018        07/26/2018       PA0002112158
                                                                             23:11:11
 9           1C9EF4F47C9DF31FC3FCBF658C0B811B1899F89C     Blacked Raw        07/08/2018   07/01/2018        07/26/2018       PA0002112161
                                                                             14:37:51
 10          1F11AA8DB1D64E7C980693CBD8C37407A6C3963C     Tushy              12/05/2018   03/02/2018        04/17/2018       PA0002116728
                                                                             05:39:42
 11          232A715993302BFA5E2CD6FED71A05699484F79B     Blacked Raw        07/27/2018   07/26/2018        09/01/2018       PA0002119594
                                                                             15:50:05
 12          29F0F5ED49FAB6834A87FF289AA7A016D5BCA1F5     Blacked            05/15/2018   04/30/2018        05/24/2018       PA0002101364
                                                                             19:16:46
 13          2B1BABC882B4895DC5408D9D21BB65F93F3BEEC8     Blacked Raw        08/25/2018   08/10/2018        09/05/2018       PA0002135668
                                                                             22:29:22
 14          2D05320B68989487C8AF50B1A95167FB350F94E6     Blacked            09/18/2018   09/17/2018        10/16/2018       PA0002127778
                                                                             20:23:43
 15          2E5F95EB394913BFCFEB9ABEE9C7C035B53AA409     Blacked            03/29/2018   02/19/2018        03/02/2018       PA0002104735
                                                                             15:52:22
 16          3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0     Blacked Raw        08/06/2018   08/05/2018        09/01/2018       PA0002119682
                                                                             17:35:48
                  Case 1:19-cv-00176-LMB-IDD Document 1-1 Filed 02/14/19 Page 2 of 4 PageID# 10
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     360CF572729CEB5E07FB70C3474B63D47FE52E02   Vixen         11/18/2018   11/25/2017   01/04/2018      PA0002097450
                                                                07:30:13
18     38506E94BA819300B3A0C2356A75ACA8BE4A65DB   Blacked       03/26/2018   03/11/2018   04/17/2018      PA0002116091
                                                                15:18:11
19     3896D6926D371A520A42BA151B77F163A2BB5CB9   Blacked Raw   12/04/2018   12/03/2018   12/31/2018      17271449523
                                                                20:30:06
20     3D053805CCD7FD3E623BC505E427299B900CCC27   Blacked Raw   05/03/2018   05/02/2018   06/19/2018      PA0002126647
                                                                15:27:42
21     43E0D25E70530A6C6837D3E3EBC16B958F2E24AC   Blacked Raw   03/29/2018   03/28/2018   04/12/2018      PA0002091513
                                                                14:23:55
22     4D29EE018A8F7EFEB2F05420E4FF71A8A314762A   Blacked       08/14/2018   08/13/2018   09/05/2018      PA0002134995
                                                                04:27:52
23     524F82340C2DB6CDF1DD292204ADAF0F98672DC8   Blacked Raw   11/19/2018   11/18/2018   12/10/2018      PA0002146476
                                                                21:03:53
24     53F8B69368C78B8EB5BF0D8C234FA70CFE869900   Blacked       10/02/2018   10/02/2018   10/16/2018      PA0002127785
                                                                21:29:28
25     5954CA36DA9BD29C667D78C6FA6EE9CFB6C65806   Vixen         11/18/2018   07/18/2018   09/01/2018      PA0002119684
                                                                07:27:20
26     59E3177605E126975D3EFD1D354C228B7D3751BA   Blacked       07/16/2018   07/14/2018   08/07/2018      PA0002131895
                                                                16:19:24
27     5D16EC2FE6C9F9FA9F5476C90525208D413532F1   Blacked       07/08/2018   06/29/2018   07/26/2018      PA0002112160
                                                                14:41:13
28     62D04DB1D5F98E200DA8E4DD2744EEB9FB56E9C4   Blacked       09/18/2018   09/12/2018   11/01/2018      PA0002143426
                                                                20:36:21
29     6471AC811C89A07BC2860B0F2CEB25A256A6B2F9   Blacked Raw   07/12/2018   06/06/2018   07/14/2018      PA0002128447
                                                                16:27:04
30     6677A34981ADD5ECD31DE1CA597F1FFC7F7D5D77   Blacked       05/21/2018   05/20/2018   07/14/2018      PA0002128469
                                                                13:55:21
31     67D95FCED9B00C108A63588568A4B4CC34737EE5   Blacked       07/14/2018   07/09/2018   08/07/2018      PA0002131818
                                                                15:43:40
32     6F7F2747E89912D8C18566274565E417A1960FB7   Blacked       07/08/2018   07/04/2018   08/07/2018      PA0002131913
                                                                14:25:42
33     7D60A817AEA773BA1EA6BCDAA8EADAB470D7FDC9 Tushy           12/03/2018   12/02/2018   12/18/2018      PA0002141917
                                                                17:14:47
34     7EE851E09AB8BD5EB069382157EDEA8F2196F6D3   Blacked Raw   10/05/2018   08/30/2018   10/16/2018      PA0002127777
                                                                18:01:30
                  Case 1:19-cv-00176-LMB-IDD Document 1-1 Filed 02/14/19 Page 3 of 4 PageID# 11
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     8351882948C62D782A46CC31F1D0E0205A31412B   Vixen         08/03/2018   08/02/2018   09/01/2018      PA0002119574
                                                                15:33:22
36     83E5CC90978D29577233ED709F7716D44CA1DC25   Blacked       04/11/2018   04/10/2018   05/23/2018      PA0002101304
                                                                15:54:11
37     88F141141A30BFF7CE73552E3E170D8D0E470CBF   Blacked Raw   10/05/2018   10/04/2018   10/16/2018      PA0002127787
                                                                05:13:25
38     8BB074E225C6C871CDBD1831D394E9988502CEBD   Blacked Raw   10/09/2018   10/09/2018   11/01/2018      PA0002143427
                                                                19:52:15
39     8D2EFF22392159795F468C91719C1C252C255924   Blacked Raw   03/26/2018   03/23/2018   04/17/2018      PA0002116746
                                                                14:46:55
40     9264C9D45E80036BD18DE68536548EB844F78794   Blacked Raw   10/30/2018   10/29/2018   12/10/2018      PA0002145837
                                                                18:45:43
41     9444673AEA9CEF75BAFE4E96E8127BD32CC900F5   Blacked Raw   09/18/2018   09/14/2018   11/01/2018      PA0002143423
                                                                20:35:07
42     98F09643766D5D561E986EFEB5BBA4F6BE98517E   Tushy         06/26/2018   06/25/2018   08/07/2018      PA0002132395
                                                                14:44:54
43     9A0B4B599E34B148174405F0D2DB2EBD52BB1D86   Tushy         11/12/2018   11/12/2018   12/10/2018      PA0002145826
                                                                23:21:33
44     A7B696A97C4BEA852C86BF8A9BEA96CB4C9A3B10   Blacked Raw   07/12/2018   05/22/2018   07/14/2018      PA0002128073
                                                                16:28:10
45     A89525172FC31E96791A5091366B3B562DA0B84A   Blacked Raw   08/25/2018   08/15/2018   09/01/2018      PA0002119585
                                                                22:26:52
46     ADE1368B6E46C601134E08553491193B57B6B7C9   Blacked Raw   03/26/2018   03/18/2018   04/17/2018      PA0002116068
                                                                14:55:12
47     AF96EE573EB75078F49ABE87BB1FE91A3F15C177   Blacked       10/05/2018   06/09/2018   07/14/2018      PA0002130453
                                                                18:02:48
48     B0435B0287D47B692A8610DCF2A03E2D5D644A66   Blacked Raw   03/26/2018   03/08/2018   04/17/2018      PA0002116094
                                                                15:11:38
49     B2CC6C343394C4F50E5CFE3B97F6FD3CCA7A7DB7   Blacked       03/26/2018   03/21/2018   04/12/2018      PA0002091520
                                                                14:50:41
50     B44F69874AA27719B45841F0F734F08CBFFE9091   Blacked       05/24/2018   05/10/2018   05/24/2018      PA0002101376
                                                                14:47:19
51     C2CD33294A80E9042A3D6D2FC6C52861821EFA18   Blacked Raw   08/25/2018   07/16/2018   09/01/2018      PA0002119681
                                                                22:29:32
52     CA0560D2CC3CE0546C8A38C8D7A55089AE430A8E   Blacked       06/11/2018   01/30/2018   03/01/2018      PA0002079186
                                                                14:26:48
                  Case 1:19-cv-00176-LMB-IDD Document 1-1 Filed 02/14/19 Page 4 of 4 PageID# 12
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
53     CA2BD24A9E144AAC283890A9F9FBF3997F62FF7D   Blacked Raw   03/26/2018   03/13/2018   04/17/2018      PA0002116738
                                                                15:17:57
54     D0944B3B26CD699C8CBD1F29C33DEB31C4958BA0   Blacked       05/15/2018   05/15/2018   06/19/2018      PA0002126654
                                                                19:01:51
55     D3067E5DE0A31A9EDA6D2B951D124E28EC062477   Blacked       03/27/2018   03/26/2018   04/12/2018      PA0002091525
                                                                15:51:07
56     D6FF33CDDB5C3C204EA44BFF85934ADA5BAD3B07   Blacked       05/06/2018   05/05/2018   05/24/2018      PA0002101366
                                                                14:33:55
57     D7D96219F75CB298E2C1029F953017860E5C1004   Blacked       06/20/2018   06/19/2018   07/14/2018      PA0002130450
                                                                14:42:41
58     D9D453CA10A11F235D92278E4484BBE5A2B5A9F1   Blacked Raw   07/08/2018   06/26/2018   08/07/2018      PA0002131867
                                                                14:39:01
59     DE00285CDC5F2F3A2D02D98133147476F144C14D   Vixen         07/09/2018   07/08/2018   07/26/2018      PA0002112152
                                                                14:00:47
60     E4FA6F6310C5461AAE5D2DC4A45FA4D9AC45D9F6   Blacked       05/15/2018   04/05/2018   04/17/2018      PA0002116752
                                                                19:30:29
61     ECFD0E680E6AF16DD015A4DF32E8DC41969D3A1E   Blacked       05/24/2018   04/25/2018   06/19/2018      PA0002126642
                                                                14:41:07
62     F011B5C1E76C5CD712DADA5DF9CE66184EAA72B2   Blacked       07/11/2018   10/17/2017   11/27/2017      PA0002097981
                                                                16:16:13
63     F15A3D34FF0FD051292EC25A6DBB3F574863F6E2   Blacked Raw   04/18/2018   04/17/2018   05/23/2018      PA0002101308
                                                                16:03:30
64     F408E18431674AEB0AC705C5627170E3228A4898   Blacked       03/29/2018   03/06/2018   04/12/2018      PA0002091581
                                                                15:51:57
65     FD4B053B28E588D31F2762D6FC81EE67B580D4B6   Blacked       11/12/2018   11/11/2018   11/25/2018      PA0002136642
                                                                23:40:21
